 Exhibit 10.2

 

 







 

 

 

 

 

 

 

 

 

WARRANT AGREEMENT

dated as of April 28, 2017

between

BONANZA CREEK ENERGY, INC.

and

Broadridge Corporate Issuer Solutions, Inc.

as Warrant Agent

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

_____________________

Page

 

Article 1

Definitions

Section 1.01.   Certain Definitions 1

Article 2

Issuance, Execution and Transfer of Warrants

Section 2.01.   Form 7 Section 2.02.   Execution and Countersignature. 8 Section
2.03.   Warrant Register 9 Section 2.04.   Transfer and Exchange 9 Section
2.05.   Definitive Warrants 11 Section 2.06.   Cancellation 12 Section
2.07.   CUSIP Numbers 12 Section 2.08.   Withholding and Reporting Requirements
12 Section 2.09.   Proxies 13 Section 2.10.   Transfer Restrictions 13

Article 3

Exercise and Settlement of Warrants

Section 3.01.   Exercise of Warrants 13 Section 3.02.   Procedure for Exercise
13 Section 3.03.   Automatic Exercise 14 Section 3.04.   Settlement of Warrants
14 Section 3.05.   Delivery of Common Stock 14 Section 3.06.   No Fractional
Shares to Be Issued 16 Section 3.07.   Acquisition of Warrants by Company 16
Section 3.08.   Certain Calculations 16 Section 3.09.   Validity of Exercise 16

Article 4

Adjustments

Section 4.01.   Adjustments to Exercise Price 17 Section 4.02.   Adjustments to
Warrant Share Number 21 Section 4.03.   Certain Distributions of Rights and
Warrants; Shareholder Rights Plans 21 Section 4.04.   Other Adjustments 23
Section 4.05.   Discretionary Adjustments 23 Section 4.06.   Restrictions on
Adjustments 23 Section 4.07.   Deferral of Adjustments 24 Section
4.08.   Reorganizations and Other Changes 25

 

i





 

 

 

Section 4.09.   Consolidation, Merger and Sale of Assets 27 Section
4.10.   Common Stock Outstanding 27 Section 4.11.   Shares Reserved for Issuance
on Exercise 27 Section 4.12.   Calculations Final 28 Section 4.13.   Notice of
Adjustments 28 Section 4.14.   Statements on Warrants 28

Article 5

Other Provisions Relating to Rights of Warrantholders

Section 5.01.   No Rights as Stockholders 29 Section 5.02.   Mutilated or
Missing Warrant Certificates 29 Section 5.03.   Modification and Waiver 29

Article 6

Concerning the Warrant Agent and other Matters

Section 6.01.   Payment of Certain Taxes 30 Section 6.02.   Change of Warrant
Agent 30 Section 6.03.   Compensation; Further Assurances 32 Section
6.04.   Reliance on Counsel 32 Section 6.05.   Proof of Actions Taken 33 Section
6.06.   Correctness of Statements 33 Section 6.07.   Validity of Agreement 33
Section 6.08.   Use of Agents 33 Section 6.09.   Liability of Warrant Agent 33
Section 6.10.   Legal Proceedings 34 Section 6.11.   Other Transactions in
Securities of the Company 34 Section 6.12.   Actions as Agent 34 Section
6.13.   Appointment and Acceptance of Agency 34 Section 6.14.   Successors and
Assigns 34 Section 6.15.   Notices 34 Section 6.16.   Applicable Law 35 Section
6.17.   Benefit of this Warrant Agreement 35 Section 6.18.   Confidentiality 36
Section 6.19.   Inspection of this Warrant Agreement 36 Section 6.20.   Headings
36 Section 6.21.   Counterparts 36 Section 6.22.   Termination 36 Section
6.23.   Severability 36 Section 6.24.   Entire Agreement 37 Section
6.25.   Force Majeure 37

 

EXHIBIT A FORM OF WARRANT CERTIFICATE A-1

 

 

ii 

 

 

WARRANT AGREEMENT

 

This Warrant Agreement (“Warrant Agreement”) dated as of April 28, 2017 is
between BONANZA CREEK ENERGY, INC. (the “Company”), and Broadridge Corporate
Issuer Solutions, Inc., as warrant agent (the “Warrant Agent”).

 

WITNESSETH THAT:

 

WHEREAS, pursuant to the terms and conditions of the Debtors’ Third Amended
Joint Prepackaged Plan of Reorganization under Chapter 11 of the Bankruptcy
Code, dated April 6, 2017, as the same may be amended, modified or restated from
time to time (the “Plan”) relating to the reorganization under Chapter 11 of
Title 11 of the United States Code (the “Bankruptcy Code”) of the Company and
all of its debtor affiliates, the holders of Existing Equity Interests (as
defined in the Plan) are to be issued up to an aggregate of 1,650,510 Warrants
to purchase Common Stock (the “Warrants”) on the effective date of the Plan at
the Exercise Price specified herein and exercisable until the Expiration Date;

 

WHEREAS, the Warrants have the terms and conditions set forth in this Warrant
Agreement (including the Exhibits hereto);

 

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants; and

 

WHEREAS, the Warrants and the underlying shares of Common Stock are being
offered and sold in reliance on the exemption from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and any
applicable state securities or “blue sky” laws afforded by Section 1145 of the
Bankruptcy Code.

 

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

Article 1
Definitions

 

Section 1.01. Certain Definitions. i) As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

 

“$” refers to such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

 

“Agent Members” means the securities brokers and dealers, banks and trust
companies, clearing organizations and certain other organizations that are
participants in the Depositary’s system.

 

“Authentication Order” means a Company Order for authentication and delivery of
Warrants.

 

 

 

“Board of Directors” means the board of directors of the Company or any
committee of such board of directors duly authorized to exercise the power of
such board of directors with respect to the matters provided for in this Warrant
Agreement as to which the board of directors is authorized or required to act.

 

“Business Day” means any day other than a Saturday or Sunday or other than a day
on which banking institutions in New York City, New York are authorized or
obligated by law or executive order to close.

 

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
at the date of this Warrant Agreement, subject to ‎Section 4.08.

 

“Company Order” means a written order signed in the name of the Company by an
Officer, and delivered to the Warrant Agent.

 

“Deemed Liquidation Date” means the date on which a Deemed Liquidation Event
occurs.

 

“Deemed Liquidation Event” means: (i) the effective time of (A) any
recapitalization, reclassification or change of the Common Stock (other than
changes resulting from a subdivision or combination) as a result of which the
Common Stock would be converted into, or exchanged for, stock, other securities,
other property or assets, (B) any share exchange, consolidation or merger of the
Company pursuant to which the Common Stock will be converted into cash,
securities or other property or assets or (C) any sale, lease or other transfer
in one transaction or a series of transactions of all or substantially all of
the consolidated assets of the Company and its subsidiaries, taken as a whole,
to any Person other than one of the Company’s Wholly Owned Subsidiaries; or (ii)
the stockholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company; provided, however, that none of (x) a transaction
described in clause (i)(B) in which the holders of all classes of the Company’s
Voting Stock immediately prior to such transaction own, directly or indirectly,
more than 50% of all classes of Voting Stock of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such ownership immediately
prior to such transaction; (y) any merger of the Company solely for the purpose
of changing the Company’s jurisdiction of incorporation, that results in a
reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of common stock of the surviving entity; or (z) the
transactions contemplated by the Plan shall be a Deemed Liquidation Event.

 

“Definitive Warrant” means a Warrant Certificate in definitive form that is not
deposited with the Depositary or with its custodian.

 

2

 

“Depositary” means The Depository Trust Company, its nominees, and their
respective successors.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Ex-Date” means, in connection with any dividend, issuance or distribution, the
first date on which the shares of Common Stock trade on the applicable exchange
or in the applicable market, regular way, without the right to receive such
dividend, issuance or distribution.

 

“Exercise Notice” means, for any Warrant, the exercise notice set forth on the
reverse of the Warrant Certificate, substantially in the form set forth in
Exhibit A hereto.

 

“Exercise Price” means, as of the date hereof, $71.23 per Warrant, subject to
adjustment pursuant to ‎Article 4.

 

“Expiration Date” means, for any Warrant, April 28, 2020, regardless of whether
such date is a Trading Day.

 

“Fair Market Value” means, as of a specified date, the per-share price of the
Common Stock determined as follows: (i) if the Common Stock is listed on a
National Securities Exchange, the VWAP of one share of Common Stock for the
thirty (30) Trading Days ending on, and including, the specified date; (ii) if
the Common Stock is not then listed on a National Securities Exchange, the VWAP
of the Common Stock on the principal over-the-counter quotation system on which
such Common Stock trades, measured over the immediately preceding thirty (30)
Trading Days in which such Common Stock traded with a minimum volume of 10,000
shares of the Common Stock on each such Trading Day (and such preceding Trading
Days need not be consecutive); or (iii) in all other cases, the price reflected
in the most recent third-party valuation provided to the Company by a valuation
firm or financial advisor retained by the Company (e.g. for valuing stock
awards); provided that if such valuation is more than six months old or no such
valuation has been provided, the Board of Directors shall determine the Fair
Market Value in good faith on the basis of such factors as it reasonably
determines to be appropriate, including, if the Board of Directors so elects,
upon the written advice of a valuation firm or financial advisor; provided
further, that if the Board of Directors determines in good faith that the
application of clauses (i) and (ii) would result in a VWAP based on the trading
prices of thinly-traded Common Stock such that the price resulting therefrom may
not represent an accurate measurement of the Fair Market Value of such Common
Stock, the Board of Directors at its election may apply the provisions of clause
(iii) in lieu of the applicable clauses (i) and (ii) with respect to the
determination of the Fair Market Value of such Common Stock. Such determination
by the Board of Directors shall be conclusive, final and binding on the Company
and the Warrantholders.

 

If during a period applicable for calculating Fair Market Value, an issuance,
distribution, subdivision, combination or other transaction or event occurs that
requires an adjustment to the Exercise Price or the Warrant Share Number
pursuant to ‎Article 4

 

3

 

hereof, the Fair Market Value shall be calculated for such period in a manner
determined by the Company to appropriately reflect the impact of such issuance,
distribution, subdivision or combination on the price of the Common Stock during
such period.

 

“National Securities Exchange” means The New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Market, the NASDAQ Global Select Market, the NASDAQ Capital
Market or another U.S. national securities exchange.

 

“Net Share Settlement” means the settlement method pursuant to which an
exercising Warrantholder shall be entitled to receive from the Company, for each
Warrant exercised, a number of shares of Common Stock equal to the Net Share
Amount without any payment therefor.

 

“Number of Warrants” means, for a Warrant Certificate, the “Number of Warrants”
specified on the face of such Warrant Certificate (or, in the case of a Global
Warrant, on Schedule A to such Warrant Certificate).

 

“Officer” means the Company’s Chief Executive Officer, President or Senior Vice
President, Finance and Planning or another officer of the Company with duties
substantially equivalent to those of any of the foregoing.

 

“Officer’s Certificate” means a certificate signed by an Officer.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of Common Stock entitled to receive such cash, securities or other property
(whether such date is fixed by the Board of Directors or by statute, contract or
otherwise).

 

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the third Trading Day immediately following the Exercise Date for such Warrant.

 

“subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more subsidiaries of such Person; or (iii)
one or more subsidiaries of such Person.

 

4

 

“Trading Day” means (i) if the applicable security is listed on a National
Securities Exchange, a day on which trades may be made thereon or (ii) if the
applicable security is not listed on a National Securities Exchange, a day on
which the principal over-the-counter quotation system on which such security
trades is open for business or (iii) if the applicable security is not so listed
or traded, any Business Day.

 

“Trading Day Closing Sale Price” means, as of a specified date, (i) the last
reported per-share sale price of a share of Common Stock (or such other Capital
Stock or equity interest pursuant to ‎Section 4.01(c)) on such date (or, if no
last reported sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices on such date) as reported on a National Securities Exchange, or if
the Common Stock or such other security is not listed on a National Securities
Exchange, as reported by the principal over-the-counter quotation system on
which the Common Stock or such other security is then listed or quoted; or (ii)
if the Common Stock (or such other Capital Stock or equity interest pursuant to
‎Section 4.01(c)) is not so listed or quoted, the price for such security
reflected in the most recent third-party valuation provided to the Company by a
valuation firm or financial advisor retained by the Company; provided that if
such valuation is more than six months old or no such valuation has been
provided, the Board of Directors shall determine the Trading Day Closing Sale
Price in good faith on the basis of such factors as it reasonably determines to
be appropriate, including, if the Board of Directors so elects, upon the written
advice of a valuation firm or financial advisor. Such determination by the Board
of Directors shall be conclusive, final and binding on the Company and the
Warrantholders.

 

If during a period applicable for calculating the Trading Day Closing Sale
Price, an issuance, distribution, subdivision, combination or other transaction
or event occurs that requires an adjustment to the Exercise Price or the Warrant
Share Number pursuant to ‎Article 4 hereof, the Trading Day Closing Sale Price
shall be calculated for such period in a manner determined by the Company to
appropriately reflect the impact of such issuance, distribution, subdivision or
combination on the price of the Common Stock (or such other Capital Stock or
equity interest pursuant to ‎Section 4.01(c)) during such period.

 

“Voting Stock” means Capital Stock having the right to vote for the election of
directors under ordinary circumstances.

 

“VWAP” means the volume-weighted average price, which shall be determined
without regard to after-hours trading or any other trading outside of the
regular trading session trading hours.

 

“Warrant” means a warrant of the Company exercisable for the Warrant Share
Number at the Exercise Price as provided herein, and issued pursuant to this
Warrant Agreement with the terms, conditions and rights set forth in this
Warrant Agreement.

 

5

 

“Warrant Certificate” means any fully registered certificate (including a Global
Warrant) issued by the Company and authenticated by the Warrant Agent under this
Warrant Agreement evidencing Warrants, in the form attached as Exhibit A hereto.

 

“Warrant Share Number” means the number of shares of Common Stock into which
each Warrant is exercisable. The initial Warrant Share Number is one, subject to
adjustment pursuant to ‎Article 4.

 

“Warrantholder” means each Person in whose name Warrants are registered in the
Warrant Register.

 

“Wholly Owned Subsidiaries” means, with respect to any Person, any subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “subsidiary” shall be deemed replaced by
a reference to “100%”.

 

(b)       Each of the following terms is defined in the Section set forth
opposite such term:

 

Term 

 

Section 

  Adjustment Event   ‎Section 4.07   Automatic Exercise Time   ‎Section 3.03(a)
  Bankruptcy Code   Recitals   Clause A Distribution   ‎Section 4.01(d)   Clause
B Distribution   ‎Section 4.01(d)   Clause C Distribution   ‎Section 4.01(d)  
Company   Recitals   Determination Date   ‎Section 4.07   Distributed Property  
‎Section 4.01(c)   Exercise Date   ‎Section 3.02(b)   Global Warrant   ‎Section
2.01(a)   Net Share Amount   ‎Section 3.04   Plan   Recitals   Reference
Property   ‎Section 4.08(a)   Reorganization   ‎Section 4.08(a)   Securities Act
  Recitals   Successor Entity   Section 4.09(a)   Trigger Event   ‎Section 4.03
  Unit of Reference Property   ‎Section 4.08(a)   Unit Value   ‎Section 4.08(c)
  Valuation Period   ‎Section 4.01(c)   Warrant Agent   Recitals   Warrant
Agreement   Recitals   Warrant Register   ‎Section 2.03   Warrants   Recitals  

6

 

Article 2
Issuance, Execution and Transfer of Warrants

 

Section 2.01. Form. ii) The Warrants shall be designated as the “2020 Warrants.”
The aggregate number of Warrants that may be authenticated and delivered under
this Warrant Agreement is limited to 1,650,510 if the maximum number of Warrants
are issued in accordance with the Plan, the Confirmation Order (as defined in
the Plan) and this Warrant Agreement, except for Warrants authenticated and
delivered upon registration or transfer of, or in exchange for, or in lieu of
other Warrants to the extent expressly permitted under this Warrant Agreement.

 

(b)       Except as provided in ‎Section 2.04 or ‎Section 2.05, Warrants issued
upon any transfer or exchange thereof shall be issued in the form of one or more
permanent global Warrants in fully registered form with the global securities
legend set forth in the form of Warrant Certificate attached as Exhibit A hereto
(each, a “Global Warrant”), which shall be deposited on behalf of the Company
with the Depositary, or its custodian, and registered in the name of the
Depositary or a nominee of the Depositary, duly executed by the Company and
countersigned by the Warrant Agent as hereinafter provided.

 

(c)       This ‎Section 2.01(c) shall apply only to a Global Warrant deposited
with or on behalf of the Depositary.

 

(i)       The Company shall execute and the Warrant Agent shall, in accordance
with ‎Section 2.02, countersign, either by manual or facsimile signature, and
deliver one or more Global Warrants that (A) shall be registered in the name of
the Depositary or the nominee of the Depositary and (B) shall be delivered by
the Warrant Agent to the Depositary or pursuant to the Depositary’s instructions
or held by its custodian. Each Global Warrant shall be dated the date of its
countersignature by the Warrant Agent.

 

(ii)       Agent Members shall have no rights under this Warrant Agreement with
respect to any Global Warrant held on their behalf by the Depositary or by the
custodian of the Depositary or under such Global Warrant except to the extent
set forth herein or in a Warrant Certificate, and the Depositary may be treated
by the Company, the Warrant Agent and any agent of the Company or the Warrant
Agent as the absolute owner of such Global Warrant for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall (A) prevent the Company, the
Warrant Agent or any agent of the Company or the Warrant Agent from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or (B) impair, as between the Depositary and the Agent Members,
the operation of customary practices of the Depositary governing the exercise of
the rights of a holder of a beneficial interest in any Warrant. The rights of
beneficial owners in a Global Warrant shall be exercised through the Depositary
subject to the applicable procedures of the Depositary except to the extent set
forth herein or in a Warrant Certificate.

 

7

 

(d)       Except as provided in ‎Section 2.04 or ‎Section 2.05, owners of
beneficial interests in Global Warrants will not be entitled to receive physical
delivery of Definitive Warrants.

 

(e)       Warrant Certificates shall be in substantially the form attached as
Exhibit A hereto and shall be typed, printed, lithographed or engraved or
produced by any combination of such methods or produced in any other manner
permitted by the rules of any securities exchange on which the Warrants may be
listed, all as determined by the Officer or Officers executing such Warrant
Certificates, as evidenced by their execution thereof. Any Warrant Certificate
shall have such insertions as are appropriate or required or permitted by this
Warrant Agreement and may have such letters, numbers or other marks of
identification and such legends and endorsements, stamped, printed, lithographed
or engraved thereon, (i) as the Company may deem appropriate and as are not
inconsistent with the provisions of this Warrant Agreement (and which
insertions, letters, numbers, marks of identification, legends or endorsements
do not affect the rights, duties, immunities or obligations of the Warrant
Agent), (ii) such as may be required to comply with this Warrant Agreement, any
applicable law or any rule of any securities exchange on which the Warrants may
be listed, and (iii) such as may be necessary to conform to customary usage.

 

Section 2.02. Execution and Countersignature. iii) At least one Officer shall
sign the Warrant Certificates for the Company by manual or facsimile signature.
If an Officer whose signature is on a Warrant Certificate no longer holds that
office at the time the Warrant Agent countersigns the Warrant Certificate, the
Warrants evidenced by such Warrant Certificate shall be valid nevertheless.

 

(b)       The Warrant Agent shall initially countersign, either by manual or
facsimile signature, and deliver Warrant Certificates evidencing in the
aggregate a Number of Warrants equal to the number of Warrants upon receipt of
an Authentication Order. Such Authentication Order shall specify the number of
Warrants to be evidenced on the Warrant Certificate to be countersigned, the
date on which such Warrant Certificate is to be countersigned and the number of
Warrants then authorized. Each Warrant Certificate shall be dated the date of
its countersignature by the Warrant Agent.

 

(c)       At any time and from time to time after the execution of this Warrant
Agreement, the Warrant Agent shall upon receipt of an Authentication Order
countersign, by either manual or facsimile signature, and issue a Warrant
Certificate evidencing the number of Warrants specified in such Authentication
Order; provided that the Warrant Agent shall be entitled to receive, in
connection with such countersignature of Warrants described in this ‎Section
2.02‎(c), an Officer’s Certificate of the Company to the effect that issuance
and execution of such Warrants is authorized or permitted by this Warrant
Agreement. Such Authentication Order of the Company shall specify the number of
Warrants to be evidenced on the Warrant Certificate to be countersigned, the
date on which such Warrant Certificate is to be countersigned and the number of
Warrants then authorized. Each Warrant Certificate shall be dated the date of
its countersignature by the Warrant Agent.

 

8

 

(d)       The Warrants evidenced by a Warrant Certificate shall not be valid
until an authorized signatory of the Warrant Agent countersigns the Warrant
Certificate either manually or by facsimile signature. Such signature shall be
solely for the purpose of authenticating the Warrant Certificate and shall be
conclusive evidence that the Warrant Certificate so countersigned has been duly
authenticated and issued under this Warrant Agreement. Countersigned Warrant
Certificates may be delivered, notwithstanding the fact that the persons or any
one of them who countersigned the Warrants shall have ceased to be proper
signatories prior to the delivery of such Warrants or were not proper
signatories on the date of this Warrant Agreement.

 

Section 2.03. Warrant Register. The Warrants shall be issued in registered form
only. The Warrant Agent shall keep a register (the “Warrant Register”) of the
Warrant Certificates and of their transfer and exchange. The Warrant Register
shall show the names and addresses of the respective Warrantholders and the date
and number of Warrants evidenced on the face of each of the Warrant
Certificates, and record all exchanges, exercise, cancellation and transfers of
the Warrants. The holder of any Global Warrant will be the Depositary or a
nominee of the Depositary in whose name the Global Warrant is registered. The
Warrant holdings of Agent Members will be recorded on the books of the
Depositary. The beneficial interests in the Global Warrant held by customers of
Agent Members will be reflected on the books and records of such Agent Members
and will not be known to the Warrant Agent, the Company or to the Depositary.
Any Warrant Certificate may be surrendered for transfer, cancellation, exchange
or exercise, in accordance with its terms, at the office of the Warrant Agent
designated for such purpose. The Company and the Warrant Agent may deem and
treat any Person in whose name a Warrant Certificate is registered in the
Warrant Register as the absolute owner of such Warrant Certificate for all
purposes whatsoever and neither the Company nor the Warrant Agent shall be
affected by notice to the contrary.

 

Section 2.04. Transfer and Exchange. iv)(1) The transfer and exchange of Global
Warrants or beneficial interests therein shall be effected through the
book-entry system maintained by the Depositary, in accordance with this Warrant
Agreement and the Warrant Certificates and the procedures of the Depositary
therefor.

 

(ii)       Notwithstanding any other provisions of this Warrant Agreement (other
than the provisions set forth in ‎Section 2.05), a Global Warrant may only be
transferred as a whole, and not in part, and only by (A) the Depositary, to a
nominee of the Depositary, (B) a nominee of the Depositary, to the Depositary or
another nominee of the Depositary, or (C) the Depositary or any such nominee to
a successor Depositary or its nominee.

 

(iii)       In the event that a Global Warrant is exchanged and transferred for
Definitive Warrants pursuant to ‎Section 2.05, such Warrants may be exchanged
only in accordance with this ‎Section 2.04 and the requirements of any Warrant
Certificate and such other procedures as may from time to time be adopted by the
Company that are not inconsistent with the terms of this Warrant Agreement or of
any Warrant Certificate.

 

9

 

(b)       At such time as all beneficial interests in a Global Warrant have been
exchanged for Definitive Warrants, repurchased or canceled, such Global Warrant
shall be returned by the Depositary for cancellation or retained and canceled by
the Warrant Agent. At any time prior to such cancellation, if any beneficial
interest in a Global Warrant is transferred or exchanged for Definitive
Warrants, repurchased, exercised or canceled, the number of Warrants represented
by such Global Warrant shall be reduced and the Warrant Agent shall make an
adjustment on its books and records to reflect such reduction; provided that, in
the case of an adjustment on account of an exercise of Warrants, the Warrant
Agent shall have no duty or obligation to make such adjustment until it has
received notice from the Warrantholder of the amount thereof.

 

(c)       (2) To permit registrations of transfers and exchanges, the Company
shall execute and the Warrant Agent shall countersign, either by manual or
facsimile signature, Global Warrants and Definitive Warrants as required
pursuant to the provisions of ‎Section 2.02 and this ‎Section 2.04. A transferor
of a Global Warrant or a Definitive Warrant shall deliver to the Warrant Agent a
written instruction of transfer in form reasonably satisfactory to the Warrant
Agent, duly executed by the Warrantholder thereof or by his attorney, duly
authorized in writing. Additionally, prior to registration of any transfer or
exchange of a Warrant, the requirements for the Warrant issued upon such
transfer or exchange to be issued in a name other than the registered
Warrantholder shall be met. Such requirements include, inter alia, a signature
guarantee from an eligible guarantor institution participating in a signature
guarantee program approved by the Securities Transfer Association (at a
guarantee level reasonably acceptable to the Company’s transfer agent), and any
other reasonable evidence of authority that may be required by the Warrant
Agent. Upon satisfaction of the conditions in this clause (i), the Warrant Agent
shall, in accordance with such instructions, register the transfer or exchange
of the relevant Global Warrant or Definitive Warrant.

 

(ii)       No service charge shall be made to a Warrantholder for any
registration of transfer or exchange, but the Company may require payment from a
Warrantholder of a sum sufficient to cover any transfer tax, assessments or
similar governmental charge payable in connection therewith. The Warrant Agent
shall have no duty or obligation under this Warrant Agreement requiring the
payment of taxes, assessments, and/or governmental charges unless and until the
Warrant Agent is satisfied that all such taxes, assessments, and/or governmental
charges have been paid.

 

(iii)       All Warrants issued upon any transfer or exchange pursuant to the
terms of this Warrant Agreement shall be the valid obligations of the Company,
entitled to the same benefits under this Warrant Agreement as the Warrants
surrendered upon such transfer or exchange.

 

(d)       (3) The Warrant Agent shall have no responsibility or obligation to
any beneficial owner of a Global Warrant, any Agent Member or other Person with
respect to the accuracy of the records of the Depositary or its nominee or of
any participant or member thereof, with respect to any ownership interest in the
Warrants or with respect to the delivery to any Agent Member, beneficial owner
or other Person (other than the

 

10

 

Depositary) of any notice or the payment of any amount, under or with respect to
such Warrants. All notices and communications to be given to the Warrantholders
and all payments to be made to Warrantholders under the Warrants shall be given
or made only to or upon the order of the registered Warrantholders (which shall
be the Depositary or its nominee in the case of a Global Warrant). Except as set
forth in the Warrant Certificate, the rights of beneficial owners in any Global
Warrant shall be exercised only through the Depositary subject to the applicable
rules and procedures of the Depositary. The Warrant Agent may rely and shall be
fully protected in relying upon information furnished by the Depositary with
respect to its members, participants and any beneficial owners.

 

(ii)       The Warrant Agent shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Warrant Agreement or under applicable law with respect to any
transfer of any interest in any Warrant (including any transfer between or among
the Agent Members or beneficial owners in any Global Warrant) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Warrant Agreement and the Warrant Certificate, and to examine the same
to determine substantial compliance as to form with the express requirements
hereof.

 

Section 2.05. Definitive Warrants. v) Beneficial interests in a Global Warrant
deposited with the Depositary or with its custodian pursuant to ‎Section 2.01
shall be transferred to each beneficial owner thereof in the form of Definitive
Warrants evidencing a number of Warrants equivalent to such owner’s beneficial
interest in such Global Warrant, in exchange for such Global Warrant, only if
such transfer complies with ‎Section 2.04 and (i) the Depositary notifies the
Company that it is unwilling or unable to continue as Depositary for such Global
Warrant or if at any time the Depositary ceases to be a “clearing agency”
registered under the Exchange Act and, in each such case, a successor Depositary
is not appointed by the Company within 90 days of such notice, (ii) the Company,
in its sole discretion, notifies the Warrant Agent in writing that it elects to
cause the issuance of Definitive Warrants under this Warrant Agreement in
accordance with the applicable rules and procedures of the Depositary, or (iii)
the Company shall be adjudged a bankrupt or insolvent or make an assignment for
the benefit of its creditors or institute proceedings to be adjudicated a
bankrupt or shall consent to the filing of a bankruptcy proceeding against it,
or shall file a petition or answer or consent seeking reorganization under
federal bankruptcy laws or any other similar applicable federal or state law, or
shall consent to the filing of any such petition, or shall consent to the
appointment of a receiver or custodian of all or any substantial part of its
property, or shall admit in writing its inability to pay or meet its debts as
they mature, or if a receiver or custodian of it or all or any substantial part
of its property shall be appointed, or if a public officer shall have taken
charge or control of the Company or of its property or affairs, for the purpose
of rehabilitation, conservation or liquidation.

 

(b)       Any Global Warrant that is to be exchanged, in whole or in part, for
Definitive Warrants pursuant to this ‎Section 2.05 shall be surrendered by the
Depositary to the Warrant Agent, to be so exchanged, in whole or from time to
time in part, without charge, and the Warrant Agent shall countersign, either by
manual or facsimile signature,

 

11

 

and deliver to each beneficial owner of such Global Warrant (or, in the case of
‎Section 2.05‎(a)(ii), to each beneficial owner requesting such an exchange) in
the name of such beneficial owner, Definitive Warrants evidencing a number of
Warrants equivalent to such beneficial owner’s beneficial interest in the Global
Warrant. The Warrant Agent shall register such exchange in the Warrant Register,
and if the entire Global Warrant has been exchanged for Definitive Warrants the
surrendered Global Warrant shall be cancelled by the Warrant Agent.

 

(c)       All Definitive Warrants issued upon transfer pursuant to this ‎Section
2.05 shall be the valid obligations of the Company, evidencing the same
obligations of the Company and entitled to the same benefits under this Warrant
Agreement and the Global Warrant surrendered upon such transfer.

 

(d)       In the event of the occurrence of any of the events specified in
‎Section 2.05‎(a), the Company will promptly make available to the Warrant Agent
a reasonable supply of Definitive Warrants in definitive, fully registered form.

 

(e)       Neither the Company nor the Warrant Agent will be liable or
responsible for any registration or transfer of any Warrants that are registered
or to be registered in the name of a fiduciary or the nominee of a fiduciary.

 

Section 2.06. Cancellation. In the event the Company shall purchase or otherwise
acquire Definitive Warrants, the same shall thereupon be delivered to the
Warrant Agent for cancellation. The Warrant Agent and no one else shall cancel
and destroy all Warrant Certificates surrendered for transfer, exchange,
replacement, exercise or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Warrant Agent to
deliver any canceled Warrant Certificates to the Company. The Company may not
issue new Warrant Certificates to replace Warrant Certificates to the extent
they evidence Warrants that have been exercised or Warrants that the Company has
purchased or otherwise acquired.

 

Section 2.07. CUSIP Numbers. In issuing the Warrants, the Company may use CUSIP
numbers (if then generally in use) and, if so, the Warrant Agent shall use CUSIP
numbers in notices as a convenience to Warrantholders; provided that any such
notice may state that no representation is made as to the correctness of such
CUSIP numbers either as printed on the Warrant Certificates or as contained in
any notice and that reliance may be placed only on the other identification
numbers printed on the Warrant Certificates.

 

Section 2.08. Withholding and Reporting Requirements. The Company shall comply
with all applicable tax withholding and reporting requirements imposed by any
governmental unit, and all distributions, including deemed distributions,
pursuant to the Warrants will be subject to applicable withholding and reporting
requirements. Notwithstanding any provision to the contrary, the Company will be
authorized to (i) take any actions that may be necessary or appropriate to
comply with such withholding and reporting requirements, (ii) apply a portion of
any cash distribution to be made under the Warrants to pay applicable
withholding taxes, (iii) liquidate a portion of any non-cash

 

12

 

distribution to be made under the Warrants to generate sufficient funds to pay
applicable withholding taxes or (iv) establish any other mechanisms the Company
believes are reasonable and appropriate, including requiring holders to submit
appropriate tax and withholding certifications (such as IRS Forms W-9 and the
appropriate IRS Forms W-8, as applicable) as a condition of receiving the
benefit of any adjustment pursuant to ‎Article 4.

 

Section 2.09. Proxies. The registered Warrantholder, including each Depositary
that is the Warrantholder of a Global Warrant, may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
beneficial interests through Agent Members, to take any action that a
Warrantholder is entitled to take under this Warrant Agreement or the Warrants,
and each Depositary that is a Warrantholder of a Global Warrant may provide its
proxy or proxies to Agent Members or to the owners of beneficial interests in
any such Global Warrant through such Depositary’s standing instructions and
customary practices.

 

Section 2.10. Transfer Restrictions. The Warrants and the underlying shares of
Common Stock are being offered and sold pursuant to an exemption from the
registration requirements of Section 5 of the Securities Act provided by Section
1145 of the Bankruptcy Code, and to the extent that any Warrantholder or
beneficial owner of a Warrant is an “underwriter” as defined in Section
1145(b)(1) of the Bankruptcy Code, such Warrantholder or beneficial owner, as
applicable, may not be able to sell or transfer any Warrants in the absence of
an effective registration statement under the Securities Act or an exemption
from registration thereunder. By accepting a transfer of a Warrant, the
Warrantholder or beneficial owner, as applicable, acknowledges the restrictions
set forth herein.

 

Article 3
Exercise and Settlement of Warrants

 

Section 3.01. Exercise of Warrants. At any time prior to the Close of Business
on the Expiration Date, an individual Warrantholder shall be entitled to
exercise, in accordance with this ‎Article 3, the full Number of Warrants
represented by any Warrant Certificate then registered in such individual
Warrantholder’s name or any portion thereof. Any Warrants not exercised prior to
such time shall expire unexercised.

 

Section 3.02. Procedure for Exercise. vi) To exercise a Warrant (1) in the case
of a Definitive Warrant, the Warrantholder must surrender the Warrant
Certificate evidencing such Warrant at the principal office of the Warrant Agent
(or successor Warrant Agent), with the Exercise Notice set forth on the reverse
of the Warrant Certificate duly completed and executed, together with payment of
any applicable transfer taxes as set forth in ‎Section 6.01(b), or (2) in the
case of a Global Warrant, the Warrantholder must comply with the procedures
established by the Depositary for the exercise of Warrants.

 

(b)       The date on which (i) a Warrantholder complies with the requirements
for exercise set forth in this ‎Section 3.02 in respect of a Warrant or (ii) the
Automatic

 

13

 

Exercise Time for any automatic exercise set forth in ‎Section 3.03 in respect
of a Warrant occurs is the “Exercise Date” for such Warrant. However, if such
date is not a Trading Day or the Warrantholder satisfies such requirements after
the Close of Business on a Trading Day, then the Exercise Date shall be the
immediately succeeding Trading Day.

 

Section 3.03. Automatic Exercise. vii) Notwithstanding any other provision of
this Warrant Agreement, in the case of a Deemed Liquidation Event, all Warrants
outstanding as of the Close of Business on the Trading Day immediately preceding
the Deemed Liquidation Date (the “Automatic Exercise Time”) shall be deemed
exercised (even if not surrendered) as of the Automatic Exercise Time and
settled as set forth in ‎Section 3.04 below. For the avoidance of doubt, no
Warrant shall remain outstanding or exercisable after the Automatic Exercise
Time and each Person in whose name any shares of Common Stock are issued as a
result of this ‎Section 3.03 shall for all purposes be deemed to have become the
holder of record of such shares as of the Automatic Exercise Time.

 

(b)       The Company shall promptly notify the Warrantholders and the Warrant
Agent of any automatic exercise pursuant to this ‎Section 3.03 and the number of
shares of Common Stock, if any, issuable to each Warrantholder as a result of
such automatic exercise.

 

Section 3.04. Settlement of Warrants. Net Share Settlement shall apply to each
Warrant upon exercise of such Warrant. For any Warrants exercised or deemed
exercised hereunder, on the Settlement Date for such Warrants, the Company shall
cause to be delivered to the Warrantholder, a number of shares of Common Stock
(which in no event will be less than zero) (the “Net Share Amount”) equal to:

 

[image_003.jpg]

 

where:

 

N= the number of shares of Common Stock to be issued to the Warrantholder,
rounded down to the nearest whole share;

 

W= the number of Warrants being exercised;

 

S= the Warrant Share Number as of the Exercise Date;

 

A= the Fair Market Value of one share of Common Stock as of the Exercise Date;
and

 

B= the Exercise Price as of the Exercise Date.

 

Section 3.05. Delivery of Common Stock. viii) In connection with the delivery of
shares of Common Stock to an exercising Warrantholder pursuant to ‎Section 3.04,
the Warrant Agent shall:

 

14

 

(i)       examine the Exercise Notices and all other documents delivered to it
by or on behalf of Warrantholders as contemplated hereunder to ascertain whether
or not, on their face, such Exercise Notices and any such other documents have
been executed and completed in accordance with their terms and the terms hereof;

 

(ii)       where an Exercise Notice or any other document appears on its face to
have been improperly completed or executed or some other irregularity in
connection with the exercise of the Warrants exists, the Warrant Agent shall
endeavor to inform the appropriate parties (including the Person submitting the
instrument) of the need for fulfillment of all requirements, specifying those
requirements which appear to be unfulfilled, so that the Warrant may be properly
exercised;

 

(iii)      inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between Exercise Notices received and
delivery of Warrants to the Warrant Agent’s account;

 

(iv)     inform the Company of (A) the receipt of Exercise Notices and the
number of Warrants exercised in accordance with the terms and conditions of this
Warrant Agreement, (B) the number of shares of Common Stock underlying the
Warrants which were exercised, (C) the instructions with respect to issuance of
such shares of Common Stock, subject, in the case of exercise of a Global
Warrant, to the timely receipt from the Depositary of the necessary information,
(D) the number of Persons who will become holders of record of the Company (who
were not previously holders of record) as a result of receiving such shares of
Common Stock upon exercise of the Warrants and (E) such other information as the
Company shall reasonably require; and (x) if such shares of Common Stock are in
book-entry form at the Depositary, the Company shall (or shall cause the
transfer agent to) deliver such shares of Common Stock by electronic transfer to
such Warrantholder’s account, or any other account as such Warrantholder may
designate, at the Depositary or at an Agent Member, or (y) if such shares of
Common Stock are not in book-entry form at the Depositary, the Company shall (or
shall cause the transfer agent to) deliver to or upon the order of such
Warrantholder a certificate or certificates, in each case for the number of full
shares of Common Stock to which such Warrantholder is entitled, registered in
such name or names as may be directed by such Warrantholder;

 

(v)      if the Number of Warrants represented by a Warrant Certificate shall
not have been exercised in full, (A) in the case of a Definitive Warrant,
deliver a new Warrant Certificate or (B) in the case of a Global Warrant, make
the appropriate adjustments in Schedule A of such Global Warrant, in each case,
countersigned by the Warrant Agent, for the balance of the number of Warrants
represented by the surrendered Global Warrant or Warrant Certificate; and

 

(vi)     provide to the Company, upon the Company’s request, the number of
Warrants previously exercised, the number of shares of Common Stock issued

 

15

 

in connection with such exercises and the number of remaining outstanding
Warrants.

 

(b)       Each Person in whose name any shares of Common Stock are issued shall
for all purposes be deemed to have become the holder of record of such shares as
of the Close of Business on the Exercise Date. However, if any such date is a
date when the stock transfer books of the Company are closed, such Person shall
be deemed to have become the holder of such shares at the Close of Business on
the next succeeding date on which the stock transfer books are open.

 

(c)       Promptly after the Warrant Agent shall have taken the action required
above (or at such later time as may be mutually agreeable to the Company and the
Warrant Agent), the Warrant Agent shall account to the Company with respect to
any Warrants exercised.

 

Section 3.06. No Fractional Shares to Be Issued. ix) Notwithstanding anything to
the contrary in this Warrant Agreement, the Company shall not be required to
issue any fraction of a share of Common Stock upon exercise of any Warrants.
However, if more than one Warrant shall be exercised hereunder at one time by
the same Warrantholder, the number of full shares which shall be issuable upon
exercise thereof shall be computed on the basis of all Warrants so exercised. If
any fraction of a share of Common Stock would, except for the provisions of this
‎Section 3.06, be issuable on the exercise of any Warrant or Warrants, the
Company shall round down such fraction to the nearest whole share of Common
Stock. If, pursuant to this ‎Section 3.06, the exercise of one or more Warrants,
including an automatic exercise pursuant to ‎Section 3.03, results in zero
shares of Common Stock to be issued, such Warrants shall be cancelled without
any further consideration therefor.

 

(b)       The beneficial owners of the Warrants and the Warrantholders, by their
acceptance hereof, expressly waive their respective rights to receive any
fraction of a share of Common Stock or a stock certificate representing a
fraction of a share of Common Stock.

 

Section 3.07. Acquisition of Warrants by Company. The Company shall have the
right, except as limited by law, to purchase or otherwise to acquire Warrants
(including by cash-settled swaps or other derivatives) at such times, in such
manner and for such consideration as it may deem appropriate and shall have
agreed with the holder of such Warrants.

 

Section 3.08. Certain Calculations. The Company shall be responsible for
performing all calculations required in connection with the exercise and
settlement of the Warrants and the delivery of Common Stock as described in this
‎Article 3.

 

Section 3.09. Validity of Exercise. All questions as to the validity, form and
sufficiency (including time of receipt) of any exercised Warrant, Exercise
Notice or the Warrant Certificate evidencing any exercised Warrant will be
determined by the Company in its sole discretion, which determination shall be
final and binding absent any

 

16

 

manifest error. The Company reserves the right to reject any and all Exercise
Notices not in proper form or for which any corresponding agreement by the
Company to exchange would, in the opinion of the Company, be unlawful. Such
determination by the Company shall be final and binding on the Warrantholders,
absent manifest error. Moreover, the Company reserves the absolute right to
waive any of the conditions to the exercise of Warrants or defects in the
exercise thereof with regard to any particular exercise of Warrants. Neither the
Company nor the Warrant Agent shall be under any duty to give notice to the
Warrantholders of any irregularities in any exercise of Warrants, nor shall it
incur any liability for the failure to give such notice.

 

Article 4
Adjustments

 

Section 4.01. Adjustments to Exercise Price. The Exercise Price for the Warrants
shall be subject to adjustment (without duplication) upon the occurrence of any
of the following events:

 

(a)       The issuance of Common Stock as a dividend or distribution to all or
substantially all holders of Common Stock, or a subdivision or combination of
Common Stock, in which event the Exercise Price shall be adjusted based on the
following formula:

 

[image_004.jpg]

 

where:

 

EP0=the Exercise Price in effect immediately prior to the Open of Business on
the Ex-Date for such dividend or distribution, or immediately prior to the Open
of Business on the effective date for such subdivision or combination, as the
case may be;

 

EP1  =the Exercise Price in effect immediately after the Open of Business on the
Ex-Date for such dividend or distribution, or immediately after the Open of
Business on the effective date for such subdivision or combination, as the case
may be;

 



OS0=he number of shares of Common Stock outstanding immediately prior to the
Open of Business on the Ex-Date for such dividend or distribution, or
immediately prior to the Open of Business on the effective date for such
subdivision or combination, as the case may be; and



 

OS1= the number of shares of Common Stock that would be outstanding immediately
after giving effect to such dividend, distribution, subdivision or combination.

 

Such adjustment shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution, or immediately after the Open of

 

17

 

Business on the effective date for such subdivision or combination, as the case
may be. If any dividend or distribution or subdivision or combination of the
type described in this ‎Section 4.01(a) is declared or announced but not so paid
or made, the Exercise Price shall again be adjusted to the Exercise Price that
would then be in effect if such dividend or distribution or subdivision or
combination had not been declared or announced, as the case may be.

 

(b)       The issuance to all or substantially all holders of Common Stock of
rights, options or warrants entitling them for a period expiring 45 calendar
days or less from the date of announcement of such issuance to purchase shares
of Common Stock at a price per share that is less than the average of the
Trading Day Closing Sale Prices of Common Stock for the ten (10) consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of announcement of such issuance, in which event the Exercise
Price will be adjusted based on the following formula:

 

[image_005.jpg]

 

where:

 

EP0=the Exercise Price in effect immediately prior to the Open of Business on
the Ex-Date for such issuance;

 

EP1=the Exercise Price in effect immediately after the Open of Business on the
Ex-Date for such issuance;

 

OS0=the number of shares of Common Stock outstanding immediately prior to the
Open of Business on the Ex-Date for such issuance;

 

X=the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

Y=the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the average of the Trading
Day Closing Sale Prices of Common Stock for the ten (10) consecutive Trading Day
period ending on, and including, the Trading Day immediately preceding the date
of announcement of such issuance.

 

Any such adjustment shall be made successively whenever any such rights, options
or warrants are issued and shall become effective immediately after the Open of
Business on the Ex-Date for such issuance. In the event that the issuance of
such rights, options or warrants is announced but such rights, options or
warrants are not so issued, the Exercise Price shall again be adjusted to be the
Exercise Price that would then be in effect if the Ex-Date for such issuance had
not occurred. To the extent that such rights, options or warrants are not
exercised prior to their expiration or shares of Common Stock are otherwise not
delivered pursuant to such rights, options or warrants, upon the expiration,
termination or maturity of such rights, options or warrants, the Exercise Price
shall be readjusted to the Exercise Price that would then be in effect had the
adjustments

 

18

 

made upon the issuance of such rights, options or warrants been made on the
basis of the delivery of only the number of shares of Common Stock actually
delivered. In determining the aggregate price payable for such shares of Common
Stock, there shall be taken into account any consideration received for such
rights, options or warrants, as well as any consideration received in connection
with the exercise or conversion thereof, and the value of such consideration, if
other than cash, shall be determined by the Board of Directors.

 

(c)       The dividend or distribution to all or substantially all holders of
Common Stock of (1) shares of the Company’s Capital Stock (other than Common
Stock), (2) evidences of the Company’s indebtedness, (3) other assets or
property of the Company, (4) rights, options or warrants to purchase the
Company’s securities or (5) cash (excluding any dividend, distribution or
issuance covered by clauses ‎(a) or ‎(b) above or ‎Section 4.08 below) (any of
such property described in the foregoing clauses (i) through (iv), the
“Distributed Property”), in which event the Exercise Price will be adjusted
based on the following formula:

 

[image_006.jpg]

 

where:

 

EP0=the Exercise Price in effect immediately prior to the Open of Business on
the Ex-Date for such dividend or distribution;

 

EP1=the Exercise Price in effect immediately after the Open of Business on the
Ex-Date for such dividend or distribution;

 

SP0=the average of the Trading Day Closing Sale Prices of Common Stock for the
ten (10) consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Date for such dividend or distribution; and

 

FMV=the fair market value (as determined by the Board of Directors) of the
Distributed Property or the amount of cash with respect to each outstanding
share of Common Stock on the Ex-Date for such dividend or distribution.

 

Such adjustment shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such distribution had not been declared or announced.

 

However, notwithstanding the above, if the transaction that gives rise to an
adjustment pursuant to this clause ‎(c) is one pursuant to which the payment of
a dividend or other distribution on Common Stock consists of shares of Capital
Stock of, or similar equity interests in, a subsidiary of the Company or other
business unit of the Company (i.e., a spin-off) that are, or, when issued, will
be, traded or quoted on a National

 

19

 

Securities Exchange, then the Exercise Price will instead be adjusted based on
the following formula:

 

[image_007.jpg]

 

where:

 

EP0=the Exercise Price in effect immediately prior to the end of the Valuation
Period (as defined below);

 

EP1=the Exercise Price in effect immediately after the end of the Valuation
Period;

 

FMV=the average of the Trading Day Closing Sale Prices of the Capital Stock or
similar equity interests distributed to holders of Common Stock applicable to
one share of Common Stock for the first ten (10) consecutive Trading Day period
after, and including, the Ex-Date for such dividend or distribution (the
“Valuation Period”); and

 

MP0=the average of the Trading Day Closing Sale Prices of Common Stock over the
Valuation Period.

 

Such adjustment shall become effective immediately after the Close of Business
on the last Trading Day of the Valuation Period. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such distribution had not been declared or announced.

 

(d)       For the purposes of ‎Section 4.01(a), ‎Section 4.01‎(b) and ‎Section
4.01(c), if any dividend or distribution to which ‎Section 4.01(c) is applicable
also includes one or both of:

 

(i)       a dividend or distribution of shares of Common Stock to which ‎Section
4.01(a) is applicable (the “Clause A Distribution”); or

 

(ii)       a dividend or distribution of rights, options or warrants to which
‎Section 4.01‎(b) is applicable (the “Clause B Distribution”),

 

then, in either case, (1) such dividend or distribution, other than the Clause A
Distribution and the Clause B Distribution, shall be deemed to be a dividend or
distribution to which ‎Section 4.01(c) is applicable (the “Clause C
Distribution”) and any Exercise Price adjustment required by ‎Section 4.01(c)
with respect to such Clause C Distribution shall then be made, and (2) the
Clause A Distribution and Clause B Distribution shall be deemed to immediately
follow the Clause C Distribution and any Exercise Price adjustment required by
‎Section 4.01(a) and ‎Section 4.01‎(b) with respect thereto shall then be made,
except that, if determined by the Company (I) the “Ex-Date” of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Date of
the Clause C Distribution and (II) any shares of Common Stock included in the
Clause A

 

20

 

Distribution or Clause B Distribution shall be deemed not to be “outstanding
immediately prior to the Open of Business on the Ex-Date for such dividend or
distribution, or immediately prior to the Open of Business on the effective date
for such subdivision or combination, as the case may be” within the meaning of
‎Section 4.01(a) or “outstanding immediately prior to the Open of Business on
the Ex-Date for such issuance” within the meaning of ‎Section 4.01‎(b).

 

(e)       Notwithstanding this ‎Section 4.01 or any other provision of this
Warrant Agreement or the Warrants, if an Exercise Price adjustment becomes
effective on any Ex-Date and a Warrantholder that has exercised its Warrants on
or after such Ex-Date and on or prior to the related Record Date would be
treated as the record holder of the shares of Common Stock as of the related
Exercise Date as described under ‎Section 3.05(b) based on an adjusted Exercise
Price for such Ex-Date, then, notwithstanding the Exercise Price adjustment
provisions in this ‎Section 4.01, the Exercise Price adjustment relating to such
Ex-Date shall not be made for such exercising Warrantholder. Instead, such
Warrantholder shall be treated as if such Warrantholder were the record owner of
the shares of Common Stock on an unadjusted basis and participate in the related
dividend, distribution or other event giving rise to such adjustment.

 

(f)       For the avoidance of doubt, for the purpose of this ‎Article 4, “all
holders of Common Stock” shall exclude any shares of Common Stock held in
treasury by the Company.

 

Section 4.02. Adjustments to Warrant Share Number. Concurrently with any
adjustment to the Exercise Price under ‎Section 4.01, the Warrant Share Number
will be adjusted such that the Warrant Share Number in effect immediately
following the effectiveness of such adjustment will be equal to the Warrant
Share Number in effect immediately prior to such adjustment, multiplied by a
fraction, x) the numerator of which is the Exercise Price in effect immediately
prior to such adjustment and xi) the denominator of which is the Exercise Price
in effect immediately following such adjustment.

 

Section 4.03. Certain Distributions of Rights and Warrants; Shareholder Rights
Plans. xii) Rights, options or warrants distributed by the Company to all
holders of Common Stock (including under any shareholder rights plan in
existence on the date hereof or put into effect after the date hereof) entitling
the holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock (either initially or under certain circumstances), which rights, options
or warrants, until the occurrence of a specified event or events (a “Trigger
Event”):

 

(i)are deemed to be transferred with such shares of Common Stock;

 

(ii)are not exercisable; and

 

(iii)are also issued in respect of future issuances of Common Stock,

 

21

 

shall be deemed not to have been distributed for purposes of ‎Section 4.01 (and
no adjustment to the Exercise Price or the Warrant Share Number under this
‎Article 4 will be made) until the occurrence of the earliest Trigger Event,
whereupon such rights, options and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Exercise
Price and the Warrant Share Number shall be made under this ‎Article 4 (subject
in all respects to ‎Section 4.03(d)).

 

(b)       If any such right or warrant is subject to events, upon the occurrence
of which such rights, options or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and Ex-Date with respect to new rights, options or warrants with
such rights (subject in all respects to ‎Section 4.03(d)).

 

(c)       In addition, except as set forth in ‎Section 4.03(d), in the event of
any distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in ‎Section 4.03(b)) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Exercise Price and the Warrant Share
Number under ‎Article 4 was made (including any adjustment contemplated in
‎Section 4.03(d)):

 

(i)       in the case of any such rights, options or warrants that shall all
have been redeemed or repurchased without exercise by the holders thereof, the
Exercise Price and the Warrant Share Number shall be readjusted upon such final
redemption or repurchase as if such rights, options or warrants had not been
issued, and shall be again readjusted to give effect to such distribution (or
deemed distribution) or Trigger Event, as the case may be, as though it were a
cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights,
options or warrants (assuming such holder had retained such rights, options or
warrants), made to all holders of Common Stock as of the date of such redemption
or repurchase; and

 

(ii)       in the case of such rights, options or warrants that shall have
expired or been terminated without exercise by the holders thereof, the Exercise
Price and the Warrant Share Number shall be readjusted as if such rights,
options and warrants had not been issued.

 

(d)       If a Company shareholders rights plan under which any rights are
issued provides that each share of Common Stock issued upon exercise of Warrants
at any time prior to the distribution of separate certificates representing such
rights shall be entitled to receive such rights, prior to the separation of such
rights from the Common Stock, the Exercise Price and the Warrant Share Number
shall not be adjusted pursuant to ‎Section 4.01. If, however, prior to any
exercise of a Warrant, such rights have separated from the Common Stock, the
Exercise Price and the Warrant Share Number shall be adjusted at the time of
separation as if the Company had made a distribution to all holders of Common
Stock, the Company’s Capital Stock, evidences of the Company’s

 

22

 

indebtedness, certain rights, options or warrants to purchase the Company’s
securities or other of the Company’s assets as described in ‎Section 4.01(c),
subject to readjustment in the event of the expiration, termination or
redemption of such rights.

 

Section 4.04. Other Adjustments. The Board of Directors shall make appropriate
adjustments to the number of shares of Common Stock due upon exercise of the
Warrants, as may be necessary or appropriate to effectuate the intent of this
‎Article 4 and to avoid unjust or inequitable results as determined in its good
faith judgment, to account for any adjustment to the Exercise Price and the
Warrant Share Number that becomes effective, or any event requiring an
adjustment to the Exercise Price and the Warrant Share Number where the Ex-Date
of the event occurs, during the period beginning on, and including, the Exercise
Date and ending on, and including, the related Settlement Date.

 

Section 4.05. Discretionary Adjustments. The Company may from time to time, to
the extent permitted by law and subject to applicable rules of any exchange on
which any of the Company’s securities are then listed, decrease the Exercise
Price and/or increase the Warrant Share Number by any amount for any period of
at least twenty (20) days. In that case, the Company shall give the
Warrantholders at least fifteen (15) days’ prior notice of such increase or
decrease, and such notice shall state the decreased Exercise Price and/or
increased Warrant Share Number and the period during which the decrease and/or
increase will be in effect. The Company may make such decreases in the Exercise
Price and/or increases in the Warrant Share Number, in addition to those set
forth in this ‎Article 4, as the Board of Directors deems advisable, including
to avoid or diminish any income tax to holders of the Common Stock resulting
from any dividend or distribution of stock (or rights to acquire stock) or from
any event treated as such for income tax purposes.

 

Section 4.06. Restrictions on Adjustments. xiii) Notwithstanding anything to the
contrary in this ‎Article 4, the Exercise Price and the Warrant Share Number
shall not be adjusted:

 

(i)       in the case of a Deemed Liquidation Event;

 

(ii)       upon the issuance of any other securities by the Company on or after
the date the Warrants were first issued not contemplated by the Plan or upon the
issuance of shares of Common Stock upon the exercise of such securities, other
than in accordance with ‎Section 4.01;

 

(iii)       upon the issuance of any shares of Common Stock pursuant to the
exercise of the Warrants;

 

(iv)       upon the issuance of any shares of Common Stock or other securities
of the Company in connection with a business acquisition transaction, other than
in accordance with ‎Section 4.01;

 

23

 

(v)       upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Common Stock under any plan;

 

(vi)       upon the issuance of any shares of Common Stock or other securities
or any payments pursuant to the Management Incentive Plan (as defined in the
Plan) or any other present or future employee, director or consultant benefit
plan or program of or assumed by the Company or any of the Company’s
subsidiaries;

 

(vii)       upon the issuance of any shares of Common Stock pursuant to any
security of the Company not described in clause ‎(vi) of this subsection and
outstanding as of the date the Warrants were first issued; or

 

(viii)       for a change in the par value of the Common Stock.

 

(b)       In no event will the Company adjust the Exercise Price or make a
corresponding adjustment to the Warrant Share Number to the extent that the
adjustment would reduce the Exercise Price below the par value per share of
Common Stock.

 

(c)       No adjustment shall be made to the Exercise Price or the Warrant Share
Number for any of the transactions described in ‎Section 4.01 if the Company
makes provisions for Warrantholders to participate in any such transaction
without exercising their Warrants on the same basis as holders of Common Stock
and with notice that the Board of Directors determines in good faith to be fair
and appropriate.

 

(d)       No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Warrant Share Number, unless the
adjustment would result in a change of at least 1% of the Exercise Price;
provided that any adjustments that are less than 1% of the Exercise Price shall
be carried forward and such carried forward adjustments, regardless of whether
the aggregate adjustment is less than 1% of the Exercise Price, shall be made
(1) immediately prior to the time of any exercise and (2) five (5) Business Days
prior to the Expiration Date, unless, in each case, such adjustment has already
been made. All calculations and other determinations under this ‎Article 4 shall
be made by the Company and shall be made to the nearest one-ten thousandth
(1/10,000th) of a share.

 

(e)       If the Company takes a record of the holders of Common Stock for the
purpose of entitling them to receive a dividend or other distribution, and
thereafter (and before the dividend or distribution has been paid or delivered
to stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Price or the Warrant
Share Number then in effect shall be required by reason of the taking of such
record.

 

Section 4.07. Deferral of Adjustments. In any case in which ‎Section 4.01
provides that an adjustment shall become effective immediately after xiv) the
Open of

 

24

 

Business on the Ex-Date for an event or xv) the effective date (in the case of a
subdivision or combination of the Common Stock) (each a “Determination Date”),
the Company may elect to defer, until the later of the date the adjustment to
the Exercise Price and the Warrant Share Number can be definitively determined
and the occurrence of the applicable Adjustment Event (as hereinafter defined),
issuing to the Warrantholder of any Warrant exercised after such Determination
Date and before the occurrence of such Adjustment Event, the additional shares
of Common Stock or other securities or assets issuable upon such exercise by
reason of the adjustment required by such Adjustment Event over and above the
Common Stock issuable upon such exercise before giving effect to such
adjustment. For the purposes of this ‎Section 4.07, the term “Adjustment Event”
shall mean in any case referred to in clause ‎(a) or clause ‎(b) hereof, the
occurrence of such event.

 

Section 4.08. Reorganizations and Other Changes. xvi) Subject to ‎Section 3.03,
in the case of:

 

(i)any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination),

 

(ii)any consolidation, merger, combination or similar transaction involving the
Company,

 

(iii)any sale, lease or other transfer to a third party of the consolidated
assets of the Company and the Company’s subsidiaries substantially as an
entirety, or

 

(iv)any statutory share exchange,

 

in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities or other property or assets (including
cash or any combination thereof) and other than a Deemed Liquidation Event (any
such event, a “Reorganization”), then, at and after the effective time of such
Reorganization, the right to receive shares of Common Stock upon exercise of the
Warrants shall be changed into a right to receive, upon exercise of such
Warrants, the kind and amount of shares of stock, other securities or other
property or assets (including cash or any combination thereof) that a holder of
a number of shares of Common Stock equal to the Net Share Amount immediately
prior to such Reorganization would have owned or been entitled to receive (the
“Reference Property,” with each “Unit of Reference Property” meaning the kind
and amount of Reference Property that a holder of one share of Common Stock is
entitled to receive) upon such Reorganization. If the Reorganization causes the
Common Stock to be converted into, or exchanged for, the right to receive more
than a single type of consideration (determined based in part upon any form of
stockholder election), then the Reference Property into which the Warrants will
be exercisable shall be deemed to be the weighted average of the types and
amounts of consideration received by the holders of Common Stock in such
Reorganization.

 

(b)       At and after the effective time of the Reorganization:

 

25

 

(i)       the Net Share Amount per Warrant shall be a number of Units of
Reference Property calculated as set forth in ‎‎Section 3.04, except that the
Fair Market Value used to determine such Net Share Amount on any Trading Day
shall be the Unit Value (as defined below) for such Trading Day; and

 

(ii)       the Trading Day Closing Sale Price shall be calculated with respect
to a Unit of Reference Property.

 

(c)       The value of a Unit of Reference Property (the “Unit Value”) shall be
determined as follows:

 

(i)       any shares of common stock of the successor or purchasing corporation
or any other corporation that are listed on a National Securities Exchange or
quoted on an over-the-counter quotation system included in such Unit of
Reference Property shall be valued as if such shares were “Common Stock” using
procedures set forth in the definition of “Trading Day Closing Sale Price” in
‎‎Section 1.01(a);

 

(ii)       any other property (other than cash) included in such Unit of
Reference Property shall be valued in good faith by the Board of Directors; and

 

(iii)       any cash included in such Unit of Reference Property shall be valued
at the amount thereof.

 

(d)       Prior to or at the effective time of any Reorganization, the Company
or the successor or purchasing Person, as the case may be, shall execute an
amendment to this Warrant Agreement providing that the Warrants shall be
exercisable for Units of Reference Property in accordance with the terms of this
‎Section 4.08. If the Reference Property in connection with any Reorganization
includes shares of stock or other securities and assets of a Person other than
the successor or purchasing Person, as the case may be, in such Reorganization,
then the Company shall cause such amendment to this Warrant Agreement to be
executed by such other Person and such amendment shall contain such additional
provisions to protect the interests of the Warrantholders as the Board of
Directors shall reasonably consider necessary by reason of the foregoing. Any
such amendment to this Warrant Agreement shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this ‎Article 4‎. In the event the Company shall execute an amendment to
this Warrant Agreement pursuant to this ‎Section 4.08, the Company shall
promptly file with the Warrant Agent an Officer’s Certificate briefly stating
the reasons therefor, the kind or amount of cash, securities or property or
asset that will comprise a Unit of Reference Property after the relevant
Reorganization, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with. The Company shall cause notice of
the execution of amendment to be mailed to each Warrantholder, at its address
appearing on the Warrant Register, within 20 Business Days after execution
thereof. Failure to deliver such notice shall not affect the legality or
validity of such amendment.

 

26

 

(e)       The above provisions of this ‎Section 4.08 shall similarly apply to
successive Reorganizations.

 

(f)       If this ‎Section 4.08 applies to any event or occurrence, no other
provision of this ‎Article 4 with respect to anti-dilution adjustments (which
for the avoidance of doubt, does not include the covenant set forth in ‎Section
4.09) shall apply to such event or occurrence.

 

Section 4.09. Consolidation, Merger and Sale of Assets. xvii) The Company may,
without the consent of the Warrantholders, consolidate with, merge into or sell,
lease or otherwise transfer in one transaction or a series of related
transactions the consolidated assets of the Company and its subsidiaries
substantially as an entirety to any corporation, limited liability company,
partnership or trust organized under the laws of the United States or any of its
political subdivisions (a “Successor Entity”) so long as:

 

(i)       the successor assumes all the Company’s obligations under this Warrant
Agreement and the Warrants; and

 

(ii)       the Company provides written notice of such assumption to the Warrant
Agent.

 

(b)       Subject to ‎Section 3.03, in case of any such consolidation, merger,
sale, lease or other transfer that is not a Deemed Liquidation Event and upon
any such assumption by the Successor Entity shall succeed to and be substituted
for the Company with the same effect as if it had been named herein as the
Company. Such Successor Entity thereupon may cause to be signed, and may issue
any or all of the Warrant Certificates issuable pursuant to this Warrant
Agreement which theretofore shall not have been signed by the Company; and, upon
the order of such Successor Entity, instead of the Company, and subject to all
the terms, conditions and limitations in this Warrant Agreement prescribed, the
Warrant Agent shall authenticate and deliver, as applicable, any Warrant
Certificates that previously shall have been signed and delivered by the
officers of the Company to the Warrant Agent for authentication, and any Warrant
Certificates which such Successor Entity thereafter shall cause to be signed and
delivered to the Warrant Agent for such purpose.

 

Section 4.10. Common Stock Outstanding. For the purposes of this ‎Article 4, the
number of shares of Common Stock at any time outstanding shall not include
shares held, directly or indirectly, by the Company.

 

Section 4.11. Shares Reserved for Issuance on Exercise. xviii) The Company has
authorized and reserved for issuance, and shall at all times reserve and keep
available, out of its authorized but unissued Common Stock, solely for the
purpose of providing for the exercise of Warrants, such maximum number of shares
of Common Stock underlying all outstanding Warrants for shares of Common Stock.
The Company hereby represents, warrants and covenants that all shares of Common
Stock that shall be so issuable shall be duly and validly authorized and issued,
fully paid and non-assessable and free from all taxes, liens and charges (other
than liens or charges created by a Warrantholder, income

 

27

 

and other taxes based on income or gain incurred in connection with the exercise
of the Warrant or taxes in respect of any transfer occurring contemporaneously
therewith).

 

(b)       The Company hereby confirms that it previously has authorized and
instructed its transfer agent and registrar for the Common Stock to create a
special account for the reservation of a number of shares of Common Stock
specified in this Section 4.11, and such reserve account shall be maintained
until the earlier of (1) the Expiration Date and (2) the time at which all
Warrants have been exercised.

 

(c)       The Warrant Agent is hereby authorized to request from time to time
from any transfer agent of the Company stock certificates (or beneficial
interests therein) required to honor outstanding Warrants upon exercise thereof
in accordance with the terms of this Warrant Agreement, and the Company agrees
to authorize and direct such transfer agent to comply with all such requests of
the Warrant Agent. The Company shall supply such transfer agent with duly
executed stock certificates for such purposes.

 

Section 4.12. Calculations Final. The Company shall be responsible for making
all calculations called for under this Warrant Agreement. These calculations
include, but are not limited to, the Exercise Date, the Trading Day Closing Sale
Price, the Fair Market Value, the Exercise Price, the Warrant Share Number and
the number of shares of Common Stock, cash or other property, if any, to be
issued upon exercise of any Warrants. The Company shall make the foregoing
calculations in good faith and, absent manifest error, the Company’s
calculations shall be final and binding on Warrantholders. The Company shall
provide a schedule of the Company’s calculations to the Warrant Agent, and the
Warrant Agent is entitled to rely upon the accuracy of the Company’s
calculations without independent verification.

 

Section 4.13. Notice of Adjustments. Whenever the Exercise Price or the Warrant
Share Number is adjusted, the Company shall promptly deliver, or cause to be
delivered, to Warrantholders a notice of the adjustment. The Company shall file
with the Warrant Agent such notice and an Officer’s Certificate briefly stating
the facts requiring the adjustment and the manner of computing it. The
certificate shall be conclusive evidence that the adjustment is correct.

 

Section 4.14. Statements on Warrants. xix) The form of Warrant Certificate need
not be changed because of any adjustment made pursuant to this ‎Article 4
(except as expressly provided in ‎Section 4.08), and Warrant Certificates issued
after such adjustment may state the same information as is stated in the Warrant
Certificates initially issued pursuant to this Warrant Agreement. However, the
Company may at any time in its sole discretion (which shall be conclusive) make
any change in the form of Warrant Certificate that it may deem appropriate to
give effect to such adjustments and that does not affect the interest of the
Warrantholders in any material respect; and any Warrant Certificates thereafter
issued or countersigned, whether in exchange or substitution for an outstanding
Warrant Certificate or otherwise, may be in the form as so changed. In the event
of any such change, the Company shall give prompt notice thereof to all
registered Warrantholders and, if appropriate, notation thereof shall be made on
all Warrant Certificates thereafter surrendered for registration of transfer or
exchange.

 

28

 

Article 5
Other Provisions Relating to Rights of Warrantholders

 

Section 5.01. No Rights as Stockholders. Warrantholders shall not be entitled,
by virtue of holding Warrants, to vote, to consent, to receive dividends, to
receive notice as stockholders with respect to any meeting of stockholders for
the election of the Company’s directors or any other matter, or to exercise any
rights whatsoever as the Company’s stockholders unless, until and only to the
extent such holders become holders of record of shares of Common Stock issuable
upon exercise of the Warrants.

 

Section 5.02. Mutilated or Missing Warrant Certificates. If a mutilated Warrant
Certificate is surrendered to the Warrant Agent or if the holder of a Warrant
Certificate provides evidence reasonably satisfactory to the Company and the
Warrant Agent that the Warrant Certificate has been lost, destroyed or
wrongfully taken, the Company shall issue and the Warrant Agent shall
countersign, by either manual or facsimile signature, a replacement Warrant
Certificate of like tenor and representing an equivalent number of Warrants, if
the reasonable requirements of the Warrant Agent and Section 8-405 of the
Uniform Commercial Code as in effect in the State of New York are met. In the
case of the Warrant Certificate that is lost, destroyed or wrongfully taken, if
required by the Warrant Agent or the Company, such holder shall furnish an
open-penalty surety bond sufficient in the judgment of the Warrant Agent to
protect the Company and the Warrant Agent from any loss that either of them may
suffer if a Warrant Certificate is replaced. The Company and the Warrant Agent
may charge the holder for their expenses in replacing a Warrant Certificate
prior to issuing and delivering a replacement Warrant Certificate to such
holder. Every replacement Warrant Certificate evidences an additional obligation
of the Company.

 

Section 5.03. Modification and Waiver. xx) This Warrant Agreement may be
modified or amended by the Company and the Warrant Agent, without the consent of
the holder of any Warrant, for the purposes of, among other things, (1) curing
any ambiguity or correcting or supplementing any defective provision contained
in this Warrant Agreement, (2) to add or modify any other provisions in regard
to matters or questions arising in this Warrant Agreement which the Company and
the Warrant Agent may deem necessary or desirable or (3) providing for the
assumption of the Company’s obligations pursuant to ‎Section 4.09; provided
that, in each case, any such modification or amendment does not adversely affect
the interests of the Warrantholders in any material respect.

 

(b)       Modifications and amendments to this Warrant Agreement or to the terms
and conditions of Warrants may also be made by the Company and the Warrant
Agent, and noncompliance with any provision of the Warrant Agreement or Warrants
may be waived, with the written consent of the Warrantholders of Warrants
representing a majority of the aggregate number of Warrants at the time
outstanding.

 

(c)       However, no such modification, amendment or waiver may, without the
written consent or the affirmative vote of:

 

29

 

(i)       each Warrantholder affected:

 

(A)       change the Expiration Date; or

 

(B)       increase the Exercise Price or decrease the Number of Warrants or the
Warrant Share Number (except as set forth in ‎Article 4); or

 

(ii)       Warrantholders holding at least a majority of the outstanding
Warrants affected:

 

(A)       impair the right to institute suit for the enforcement of any delivery
with respect to the exercise and settlement of any Warrant;

 

(B)       except as otherwise permitted by this Warrant Agreement, impair or
adversely affect the exercise rights of Warrantholders, including any change to
the calculation or delivery of the Net Share Amount;

 

(C)       reduce the percentage of Warrants outstanding necessary to modify or
amend this Warrant Agreement or to waive any past default; or

 

(D)       reduce the percentage in Warrants outstanding required for any other
waiver under this Warrant Agreement.

 

Article 6
Concerning the Warrant Agent and other Matters

 

Section 6.01. Payment of Certain Taxes. xxi) The Company shall pay any and all
documentary, stamp or other similar issue or transfer taxes that may be payable
upon the initial issuance of the Warrants hereunder.

 

(b)       The Company shall pay any and all documentary, stamp or other similar
issue or transfer taxes that may be payable upon the issuance of Common Stock
upon the exercise of Warrants hereunder and the issuance of stock certificates
in respect thereof in the respective names of, or in such names as may be
directed by, the exercising Warrantholders; provided, however, that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such stock certificate,
any Warrant Certificates or other securities in a name other than that of the
registered holder of the Warrant Certificate surrendered upon exercise of the
Warrant, and the Company shall not be required to issue or deliver such
certificates or other securities unless and until the Person or Persons other
than the registered holder(s) requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.

 

Section 6.02. Change of Warrant Agent. xxii) The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder (except for liability arising as a
result of the

 

30

 

Warrant Agent’s own gross negligence, willful misconduct or bad faith) after
giving 60 days’ notice in writing to the Company, except that such shorter
notice may be given as the Company shall, in writing, accept as sufficient. If
the office of the Warrant Agent becomes vacant by resignation or incapacity to
act or otherwise, the Company shall appoint in writing a successor Warrant Agent
in place of the Warrant Agent. If the Company shall fail to make such
appointment within a period of 60 days after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Warrant Agent
or by any holder of Warrants (who shall, with such notice, submit his Warrant
Certificate for inspection by the Company), then the holder of any Warrants may
apply to any court of competent jurisdiction for the appointment of a successor
Warrant Agent.

 

(b)       The Warrant Agent may be removed by the Company at any time upon 30
days’ written notice to the Warrant Agent; provided, however, that the Company
shall not remove the Warrant Agent until a successor Warrant Agent meeting the
qualifications hereof shall have been appointed.

 

(c)       Any successor Warrant Agent appointed as provided in this ‎Section
6.02 shall be a corporation or banking association organized, in good standing
and doing business under the laws of the United States of America or any state
thereof or the District of Columbia, and authorized under such laws to exercise
corporate trust powers and subject to supervision or examination by Federal or
state authority and having a combined capital and surplus of not less than
$50,000,000. The combined capital and surplus of any such successor Warrant
Agent shall be deemed to be the combined capital and surplus as set forth in the
most recent report of its condition published prior to its appointment; provided
that such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
acceptance in writing of such appointment by the successor Warrant Agent, such
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent, the Company shall make, execute,
acknowledge and deliver any and all instruments in writing to more fully and
effectually vest in and conform to such successor Warrant Agent all such
authority, powers, rights, immunities, duties and obligations. Upon assumption
by a successor Warrant Agent of the duties and responsibilities hereunder, the
predecessor Warrant Agent shall deliver and transfer, at the expense of the
Company, to the successor Warrant Agent any property at the time held by it
hereunder. As soon as practicable after such appointment, the Company shall give
notice thereof to the predecessor Warrant Agent, the Warrantholders and each
transfer agent for the shares of its Common Stock. Failure to give such notice,
or any defect therein, shall not affect the validity of the appointment of the
successor Warrant Agent.

 

31

 

(d)       Any entity into which the Warrant Agent may be merged or with which it
may be consolidated, or any corporation resulting from any merger or
consolidation to which the Warrant Agent shall be a party, or any Person
succeeding to all or substantially all of the corporate trust or agency business
of the Warrant Agent, shall be the successor Warrant Agent under this Warrant
Agreement without any further act on the part of any of the parties hereto;
provided that such entity would be eligible for appointment as a successor
Warrant Agent under ‎Section 6.02‎(c). In case at the time such successor to the
Warrant Agent shall succeed to the agency created by this Warrant Agreement, any
of the Warrant Certificates shall have been countersigned but not delivered, any
such successor to the Warrant Agent may adopt the countersignature of the
original Warrant Agent and deliver such Warrant Certificates so countersigned,
and in case at that time any of the Warrant Certificates shall not have been
countersigned, any successor to the Warrant Agent may countersign such Warrant
Certificates either in the name of the predecessor Warrant Agent or in the name
of the successor Warrant Agent; and in all such cases Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Warrant
Agreement.

 

(e)       In case at any time the name of the Warrant Agent shall be changed and
at such time any of the Warrant Certificates shall have been countersigned but
not delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificates so countersigned; and in case at that
time any of the Warrant Certificates shall not have been countersigned, the
Warrant Agent may countersign such Warrant Certificates either in its prior name
or in its changed name; and in all such cases such Warrant Certificates shall
have the full force provided in the Warrant Certificates and in this Warrant
Agreement.

 

Section 6.03. Compensation; Further Assurances. The Company agrees that it will
xxiii) pay the Warrant Agent reasonable compensation for its services as Warrant
Agent hereunder and, except as otherwise expressly provided, will pay or
reimburse the Warrant Agent upon written demand for all reasonable and
documented expenses, disbursements and advances incurred or made by the Warrant
Agent in accordance with any of the provisions of this Warrant Agreement
(including the reasonable compensation, expenses and disbursements of its agents
and counsel incurred in connection with the execution and administration of this
Warrant Agreement) except any such expense, disbursement or advance as may arise
from its or any of their negligence, willful misconduct or bad faith, and xxiv)
perform, execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Warrant Agent for the carrying
out or performing of the provisions of this Warrant Agreement.

 

Section 6.04. Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in good faith and
in accordance with such written opinion or advice.

 

32

 

Section 6.05. Proof of Actions Taken. Whenever in the performance of its duties
under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such certificate; but in its discretion
the Warrant Agent may in lieu thereof accept other evidence of such fact or
matter or may require such further or additional evidence as to it may seem
reasonable.

 

Section 6.06. Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or in the Warrant Certificates (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.

 

Section 6.07. Validity of Agreement. The Warrant Agent shall not be under any
responsibility in respect of the validity of this Warrant Agreement or the
execution and delivery hereof (except the due authorization to execute this
Warrant Agreement and the due execution and delivery hereof by the Warrant
Agent) or in respect of the validity or execution of any Warrant Certificates
(except its countersignature thereof); nor shall it be responsible for any
breach by the Company of any covenant or condition contained in this Warrant
Agreement or in any Warrant Certificate.

 

Section 6.08. Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents, provided that the Warrant Agent
shall remain responsible for the activities or omissions of any such attorney or
agent and reasonable care has been exercised in the appointment and continued
employment of such attorney or agent.

 

Section 6.09. Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to any holder of Warrants for any
action taken in reliance on any notice, resolution, waiver, consent, order,
certificate, or other paper, document or instrument believed by it to be genuine
and to have been signed, sent or presented by the proper party or parties. The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including judgments, costs and
reasonable counsel fees, for anything done or omitted in good faith by the
Warrant Agent in the execution of this Warrant Agreement or otherwise arising in
connection with this Warrant Agreement, except as a result of the Warrant
Agent’s gross negligence or willful misconduct or bad faith.

 

33

 

Section 6.10. Legal Proceedings. The Warrant Agent shall promptly notify the
Company in writing of any claim made or action, suit or legal proceeding
instituted against it arising out of or in connection with this Warrant
Agreement.

 

Section 6.11. Other Transactions in Securities of the Company. The Warrant Agent
in its individual or any other capacity may become the owner of Warrants or
other securities of the Company, or become pecuniarily interested in any
transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Warrant Agreement. Nothing herein shall preclude the
Warrant Agent from acting in any other capacity for the Company or for any other
legal entity.

 

Section 6.12. Actions as Agent. The Warrant Agent shall act hereunder solely as
agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. No provision of the Warrant
Agreement shall require the Warrant Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

Section 6.13. Appointment and Acceptance of Agency. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Warrant Agreement, and the Warrant Agent hereby
accepts the agency established by this Warrant Agreement and agrees to perform
the same upon the terms and conditions herein set forth.

 

Section 6.14. Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder.

 

Section 6.15. Notices. Any notice or communication shall be in writing and
delivered in person, by certified or registered mail, or nationally-recognized
courier, or by facsimile or e-mail transmission in PDF format, addressed as
follows:

 

if to the Company:

 

Bonanza Creek Energy, Inc.
410 17th Street, Suite 1400 

Denver, Colorado
Attention: Skip Marter
Telephone: (720) 440-6100
E-mail: smarter@bonanzacrk.com

 

34

 

with a copy to counsel designated by the Company.

 

if to the Warrant Agent:

 

Broadridge Corporate Issuer Solutions, Inc.
51 Mercedes Way
Edgewood, NY 11711
Attention: Theresa Henshaw
Telephone: 303 420 8595

E-mail: Theresa.Henshaw@Broadridge.com

 

The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.

 

Unless the Warrant is a Global Warrant, any notice or communication shall be
sufficiently given or made if sent electronically in PDF format or mailed to the
Warrantholder by first-class mail, postage prepaid to the last address of such
Warrantholder as it shall appear on the Warrant Register. Any notice to the
owners of a beneficial interest in a Global Warrant may be distributed through
the Depositary in accordance with the procedures of the Depositary, and such
notice shall be deemed to be effective at the time of dispatch to the
Depositary.

 

Failure to provide a notice or communication to a Warrantholder or any defect in
it shall not affect its sufficiency with respect to other Warrantholders. If a
notice or communication is provided in the manner provided above, it is duly
given, whether or not the intended recipient actually receives it.

 

Section 6.16. Applicable Law. The validity, interpretation and performance of
this Warrant Agreement and of the Warrant Certificates shall be governed by the
law of the State of New York without giving effect to the principles of
conflicts of laws thereof. Each of the parties hereto irrevocably consents to
the non-exclusive jurisdiction of the courts of the State of New York or the
courts of the United States located in the Borough of Manhattan, New York City,
New York in connection with any action, suit or legal proceeding arising out of
or relating to this Warrant Agreement. Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions, suits or proceedings arising out of or in connection with
this Warrant Agreement or any Warrant Certificate brought in the courts of the
State of New York or the courts of the United States located in the Borough of
Manhattan, New York City, New York and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

Section 6.17. Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation

 

35

 

other than the parties hereto and the Warrantholders any right, remedy or claim
under or by reason of this Warrant Agreement or of any covenant, condition,
stipulation, promise or agreement hereof, and all covenants, conditions,
stipulations, promises and agreements in this Warrant Agreement contained shall
be for the sole and exclusive benefit of the parties hereto and their successors
and of the Warrantholders.

 

Section 6.18. Confidentiality. The Warrant Agent and the Company agree that the
Warrant Register and personal, non-public Warrantholder information exchanged or
received pursuant to the negotiation or the carrying out of this Warrant
Agreement, including the fees for services, shall remain confidential, and shall
not be voluntarily disclosed to any other person, except as may be required by
law, including, without limitation, pursuant to subpoenas from state or federal
government authorities (e.g., in divorce and criminal actions).

 

Section 6.19. Inspection of this Warrant Agreement. A copy of this Warrant
Agreement shall be available at all reasonable times for inspection by any
registered Warrantholder at the principal office of the Warrant Agent (or
successor Warrant Agent). The Warrant Agent may require any such holder to
submit his Warrant Certificate for inspection by it before allowing such holder
to inspect a copy of this Warrant Agreement.

 

Section 6.20. Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

 

Section 6.21. Counterparts. This Warrant Agreement may be executed in any number
of counterparts on separate counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. The exchange of copies of this Warrant Agreement
and of signature pages by e-mail or PDF transmission shall constitute effective
execution and delivery of this Warrant Agreement as to the parties hereto and
may be used in lieu of the original Warrant Agreement for all purposes.
Signatures of the parties hereto transmitted by e-mail or PDF shall be deemed to
be their original signatures for all purposes.

 

Section 6.22. Termination. This Warrant Agreement shall terminate at the
Expiration Date (or Close of Business on the Settlement Date for any Warrants
exercised on or prior to the Expiration Date). Notwithstanding the foregoing,
this Warrant Agreement will terminate on such earlier date on which all
outstanding Warrants have been exercised. All provisions regarding
indemnification, warranty, liability and limits thereon shall survive the
termination or expiration of this Warrant Agreement.

 

Section 6.23. Severability. Wherever possible, each provision of this Warrant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.

 

36

 

Section 6.24. Entire Agreement. This Warrant Agreement and the Warrant
Certificates constitute the entire agreement of the Company, the Warrant Agent
and the Warrantholders with respect to the subject matter hereof and supersede
all prior agreements and undertakings, both written and oral, among the Company,
the Warrant Agent and the Warrantholders with respect to the subject matter
hereof.

 

Section 6.25. Force Majeure. Notwithstanding anything to the contrary contained
herein, no party shall be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

 



 

37

 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

Bonanza Creek Energy, Inc.   By: /s/ CYRUS D. MARTER IV   Name: Cyrus D. Marter
IV   Title:    Senior Vice President, General Counsel and Secretary


 

 

Broadridge Corporate Issuer Solutions, Inc.,



as Warrant Agent

 

By: /s/ JOHN DUNN   Name: John Dunn   Title: Vice President


 

 

 

 

 

 



[Signature Page to Warrant Agreement]

 



 

 

EXHIBIT A

 

FORM OF WARRANT CERTIFICATE

 

[UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO BONANZA CREEK
ENERGY, INC., THE CUSTODIAN OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE,
OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
(AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFER OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE, AND NOT
IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR RESPECTIVE NOMINEES.]1

 

 

 

 

 

 

_______________

1 Insert for Global Warrant.

 

A-1

 

[FORM OF FACE OF WARRANT CERTIFICATE]

 

BONANZA CREEK ENERGY, INC.

 

2020 Warrants

 



No._____ CUSIP No. _____



 

NUMBER OF WARRANTS: Initially, [·] Warrants, which number, taken together with
the number of all other outstanding Warrants, shall not exceed 1,650,510 if the
maximum number of Warrants (as defined in the Warrant Agreement (as defined
below)) are issued in accordance with the Plan (as defined in the Warrant
Agreement) and the Warrant Agreement dated as of April 28, 2017 between BONANZA
CREEK ENERGY, INC., and Broadridge Corporate Issuer Solutions, Inc., as Warrant
Agent (as may be further amended or supplemented from time to time in accordance
with its terms, the “Warrant Agreement”), each of which is initially exercisable
for one share of Common Stock, subject to adjustment as described in the Warrant
Agreement.

 

EXERCISE PRICE: Initially, $71.23 per Warrant, subject to adjustment as
described in the Warrant Agreement.

 

FORM OF SETTLEMENT: Upon exercise of any Warrants represented hereby, the
Warrantholder shall be entitled to receive, without any payment therefor, a
number of shares of Common Stock equal to the Net Share Amount as described in
the Warrant Agreement.

 

DATES OF EXERCISE: At any time, and from time to time, prior to 5:00 p.m., New
York City time, on the Expiration Date, the Warrantholder shall be entitled to
exercise all Warrants then represented hereby and outstanding or any portion
thereof.

 

PROCEDURE FOR EXERCISE: Warrants may be exercised by (a) in the case of a
Definitive Warrant, surrendering the Warrant Certificate evidencing such Warrant
at the principal office of the Warrant Agent (or successor Warrant Agent), with
the Exercise Notice set forth on the reverse of the Warrant Certificate duly
completed and executed, together with any applicable transfer taxes, or (b) in
the case of a Global Warrant, complying with the procedures established by the
Depositary for the exercise of Warrants.

 

EXPIRATION DATE: April 28, 2020.

 

This Warrant Certificate certifies that [CEDE & CO.]2 [__________]3, or its
registered assigns, is the Warrantholder of the Number of Warrants (the
“Warrants”)

 

_______________

2 Insert for Global Warrant. 

3 Insert for Definitive Warrant.



 



 

A-2

 

specified above[, as modified in Schedule A hereto,]4 (such number subject to
adjustment from time to time as described in the Warrant Agreement).

 

In connection with the exercise of any Warrants, (a) the Company shall determine
the Net Share Amount for each Warrant, and (b) the Company shall, or shall cause
the Warrant Agent to, deliver to the exercising Warrantholder, on the applicable
Settlement Date, for each Warrant exercised, a number of shares of Common Stock
equal to the relevant Net Share Amount as described in the Warrant Agreement.

 

Prior to the relevant Exercise Date as described more fully in the Warrant
Agreement, Warrants will not entitle the Warrantholder to any of the rights of
the holders of shares of Common Stock.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.

 

 

 

 

_______________

4 Insert for Global Warrant. 

A-3

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer. This Warrant Certificate shall not be
valid or obligatory for any purpose until it shall have been countersigned by
the Warrant Agent.

 



Dated:    



 

 



BONANZA CREEK ENERGY, INC. By:     Name:   Title:


 



Countersigned by:

Broadridge Corporate Issuer Solutions, Inc.,



as Warrant Agent

 

By:     Authorized Signatory






 

 

 

A-4

 

[FORM OF REVERSE OF WARRANT CERTIFICATE]

 

BONANZA CREEK ENERGY, INC.

 

The Warrants evidenced by this Warrant Certificate, designated as the “2020
Warrants,” are all part of a duly authorized issue of Warrants issued by the
Company pursuant to the Warrant Agreement, dated as of April 28, 2017 (as may be
further amended or supplemented from time to time in accordance with its terms,
the “Warrant Agreement”), between the Company and Broadridge Corporate Issuer
Solutions, Inc. (the “Warrant Agent”), and are subject to the terms and
provisions contained in the Warrant Agreement, to all of which terms and
provisions each Warrantholder consents by acceptance of this Warrant Certificate
or a beneficial interest herein. Without limiting the foregoing, all capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Warrant Agreement. A copy of the Warrant Agreement is on file at the Warrant
Agent’s Office.

 

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

 

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York without regard to the conflicts of laws
principles thereof.

 

A-5

 

[To be attached if Warrant is a Definitive Warrant]

 

Exercise Notice

 

Broadridge Corporate Issuer Solutions, Inc.
51 Mercedes Way
Edgewood, NY 11711
Attention: Theresa Henshaw



 

Re: Bonanza Creek Energy, Inc. Warrant Agreement

 

The undersigned (the “Registered Warrantholder”) hereby irrevocably
exercises_______________ Warrants (the “Exercised Warrants”) and delivers to you
herewith a Warrant Certificate or Warrant Certificates, registered in the
Registered Warrantholder’s name, representing a Number of Warrants at least
equal to the number of Exercised Warrants.

 

The Registered Warrantholder hereby directs the Warrant Agent to:

 

(a)       deliver the Net Share Amount for each of the Exercised Warrants as
follows:

 

_________________________________________________________ ; and

 

(b)       if the number of Exercised Warrants is less than the Number of
Warrants represented by the enclosed Warrant Certificates, to deliver a Warrant
Certificate representing the unexercised Warrants to:

 

_________________________________________________________

 

A-6

 

Dated:           (Registered Warrantholder)       By:           Authorized
Signature         Address:         Telephone:

 

A-7

 

[To Be Attached if Warrant is a Global Warrant]

 

SCHEDULE A

 

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

 

The initial Number of Warrants represented by this Global Warrant is [·]. In
accordance with the Warrant Agreement, dated as of April 28, 2017, between the
Company and Broadridge Corporate Issuer Solutions, Inc. , as Warrant Agent, the
following increases or decreases in the Number of Warrants represented by this
certificate have been made:

 



Date 

Amount of increase in Number of Warrants evidenced by this Global Warrant 

Amount of decrease
in Number of
Warrants
evidenced by this Global
Warrant 

Number of Warrants evidenced by this Global Warrant followingsuch decrease or
increase 

Signature of authorized signatory 



 

 

 

 

 







A-8

 

[To Be Attached if Warrant is a Global Warrant or Definitive Warrant]

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:

 

________________________________

 

Name, Address and Zip Code of Assignee

 

and irrevocably appoints       Name of Agent  

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.

 

 

 

[Signature page follows]

 

A-9

 

Dated:           Name of Transferee       By:           Name:         Title:

(Sign exactly as your name appears on the other side of this Certificate)

 

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to Rule 17Ad-15 promulgated under the Securities Exchange Act of 1934,
as amended.

 



A-10

 

 

 

